 

TRINSEO EUROPE GMBH

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 1, 2020,  is among
Trinseo Europe GmbH, a Swiss limited liability company (Gesellschaft
mit beschrӓnkter Haftung) (the “Company”), and Timothy Stedman of Wiesenstrasse
5, 8834 Schindellegi SZ, Switzerland (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company desires to continue to employ the Executive as Senior Vice
President, Strategy & Corporate Development of the Company and to pay all of the
Executive’s compensation and other benefits described in this Agreement; and

 

WHEREAS, the Company and the Executive desire to update the terms and conditions
of such employment by entering into this Agreement which shall define the terms
of the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section ‎2 hereof), the Executive
shall serve as Senior Vice President, Strategy & Corporate Development of the
Company and its ultimate parent company, Trinseo S.A. (“Parent”).  In this
capacity, the Executive shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other executive
duties, authorities and responsibilities as may reasonably be assigned to the
Executive that are not inconsistent with the Executive’s position as Senior Vice
President, Strategy & Corporate Development of the Company and the Parent.   The
Executive’s principal place of employment with the Company shall be in Horgen,
Switzerland, or such other location in Switzerland within 75 kilometers from
Horgen as the Company may designate.  However, the Executive is aware and
accepts that she will be required to travel frequently for business purposes.
The Executive shall report directly to the President and Chief Executive Officer
of the Parent.

(b) During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s reasonable best efforts to the performance of the Executive’s
duties with the Company and the Parent, provided that the foregoing shall not
prevent the Executive from (i) serving on the boards of directors of non-profit
organizations and, with the prior written approval of the Board of the Parent
(the “Board”), other for profit companies, (ii) participating in charitable,
civic, educational, professional, community or industry affairs, and (iii)
managing the Executive’s passive personal investments so long as such activities
in the aggregate do not violate Section ‎10 hereof, interfere or conflict with
the Executive’s duties hereunder or create a business or fiduciary conflict. Any

 

1

 

 



 

overtime worked by the Executive is fully compensated by the Base Salary (as
defined in Section 3).

2. EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement commencing on the date written above (the “Effective
Date”). Either party may terminate this Agreement by giving six months' advance
written notice.    Notwithstanding the foregoing, the Executive’s employment
hereunder may be earlier terminated in accordance with Section ‎6 hereof,
subject to Section ‎7 hereof. The period of time between the Effective Date and
the termination of the Executive’s employment hereunder shall be referred to
herein as the “Employment Term.” No trial period shall apply to the employment.
   This Agreement may be conditioned on any, or all of, the Executive: (i)
passing a background check; (ii) passing a screening for illegal and controlled
substances; and (iii) confirming employment eligibility; and (iv) providing the
Company with the results of a recent physical examination or other evidence
showing the absence of any conditions that would preclude the Executive from
fulfilling the obligations contemplated in this Agreement.

3. BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive an annual base salary of not less than 495,000 CHF (Swiss francs)
gross per annum, payable in accordance with the regular payroll practices of the
Company, but not less frequently than monthly. The Executive’s base salary shall
be subject to annual review by the Board (or a committee thereof) during the
first ninety (90) days of each calendar year, and the base salary in respect of
such calendar year may be increased above, but not decreased below, its level
for the preceding calendar year, by the Board. The base salary as determined
herein and adjusted from time to time shall constitute “Base Salary” for
purposes of this Agreement.

4. ANNUAL BONUS.

(a) During the Employment Term, the Executive shall be eligible for an annual
discretionary cash performance bonus (an “Annual Bonus”) in respect of each
calendar year that ends during the Employment Term, to the extent earned based
on performance against objective performance criteria. The performance criteria
for any particular calendar year shall be determined in good faith by the Board,
no later than ninety (90) days after the commencement of such calendar year. The
Executive’s targeted Annual Bonus for a calendar year shall equal 70% of the
Executive’s Base Salary for such calendar year (the “Target Bonus”) if target
levels of performance for such year are achieved, with greater or lesser amounts
(including zero) paid for performance above and below target (such greater and
lesser amounts to be determined by a formula established by the Board for such
year when it establishes the targets and performance criteria for such year);
provided that the Executive’s maximum Annual Bonus for any calendar year during
the Employment Term shall equal 200% of the Target Bonus for such calendar year.

(b) The Executive’s Annual Bonus for a calendar year shall be determined by, and
is subject to the discretion of, the Board after the end of the applicable
calendar year based on the level of achievement of the applicable performance
criteria, and shall be paid to the Executive in the calendar year following the
calendar year to which such Annual Bonus relates at the same time annual bonuses
are paid to other senior executives of the Company, subject to continued
employment at the time of payment (except as otherwise provided in Section ‎7
hereof).



 

2

 

 



 

5. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, the Executive shall be entitled
to participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to and which benefit any of the senior executives
of the Company, on a basis no less favorable than that applicable to any such
senior executives, subject to satisfying the applicable eligibility
requirements, except to the extent such plans are duplicative of the benefits
otherwise provided hereunder. The Executive’s participation in any such employee
benefit plan shall be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time, if and to
the extent allowed pursuant to the terms of such plan, provided that any such
amendment may have no more adverse effect on the Executive than on any other
participant in such plan.  The Company may provide perquisites to the Executive
at the discretion of the Board.

(b) VACATIONS. During the Employment Term, the Executive shall be entitled to
paid vacation in accordance with the Company’s policy on accrual and use
applicable to employees as in effect from time to time, currently calculated as
twenty-seven (27) days annually for the Executive.

(c) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policies as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder.

6. TERMINATION. Notwithstanding Section 2 above, the Executive’s employment and
the Employment Term shall terminate on the first of the following to occur:

(a) DEATH. Automatically upon the date of death of the Executive.

(b) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for cause ("wichtiger Grund") as provided for in Swiss employment
law ("Cause").  For the sake of clarity, to the extent not already provided for
in Swiss law, Cause shall also include the following behaviors: (i)  continued
failure to follow the lawful and reasonable directives of the Board after
written notice from the Board and a period of no less than thirty (30) days to
cure such failure; (ii) willful misconduct or gross negligence in the
performance of the Executive’s duties; (iii) conviction of, or pleading of
guilty or nolo contendere to, a non-vehicular felony; (iv) material violation of
a material written Company or Parent policy that is not cured within fifteen
(15) days of written notice from the Board; (v) performance of any material act
of theft, embezzlement, fraud or misappropriation of or in respect of the
Company’s property; (vi) continued failure to cooperate in any audit or
investigation of financial or business practices of the Company or Parent after
written request for cooperation from the Board and a period of no less than ten
(10) days to cure such failure; (vii) commission of any criminal act or other
act involving moral turpitude, sexual harassment or drug violations (after an
independent investigation concludes that such acts occurred and Executive has
been presented with opportunity to participate in the investigation);
(viii) commission of any willful act which brings public disrepute, contempt,
scandal, or ridicule, or which shocks or offends the community or any group or
class thereof, or which reflects

 

3

 

 



 

unfavorably upon Company or Parent and, as a result of such act or
involvement, reduces the commercial value of Company's or Parent’s association
with Executive; (ix) willful actions (other than legal action or arbitration
arising out of this Agreement) or making or authorizing statements in derogation
of Company or Parent or their products and such actions or statements become
public during the Term that result in damage to the business of the Company;  or
(x) breach of any of the restrictive covenants set forth in Section 10 hereof or
in any other written agreement between the Executive and the Company and/or its
Affiliate that causes material and demonstrable harm to the Company or Parent
and that is not cured within fifteen (15) days of written notice from the Board.

For purposes of this Section 6(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.

7. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that the Executive’s employment and the Employment Term
ends on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections ‎7(a)(i) through ‎7(a)(v) hereof to be paid, unless otherwise
provided below, within sixty (60) days following termination of employment, or
such earlier date as may be required by applicable law):

(i)



any unpaid Base Salary through the date of termination;

(ii) any Annual Bonus earned but unpaid with respect to the calendar year ending
on or preceding the date of termination;

(iii) an amount equal to the pro-rata portion of the Executive’s Target Bonus
for the calendar year of termination (determined by multiplying the Target Bonus
for the year of termination by a fraction, the numerator of which is the number
of days during the calendar year of termination that the Executive is employed
by the Company and the denominator of which is 365);

(iv) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(v) payment in respect of any accrued but unused vacation time in accordance
with Company policy; 

(vi) all other payments, benefits or fringe benefits to which the Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, or fringe benefit plan or program or grant or this Agreement
(collectively, Sections ‎7(a)(i) through ‎7(a)(vi) hereof shall be hereafter
referred to as the “Accrued Benefits”) and

(vii) if the Executive is survived by a spouse, a registered partner, children
who are minors or, in the absence of such heirs, other persons to whom she had a
duty to provide support, the Base Salary for one month or, if the Executive had
completed more than five years of service, for two months;



 

4

 

 



 

(b) TERMINATION FOR CAUSE BY THE COMPANY; TERMINATION BY THE EXECUTIVE. If the
Executive’s employment is terminated (x) by the Company for Cause or (y) by the
Executive for whatsoever reason, the Company shall pay to the Executive the
Accrued Benefits; except for Section 7(a) (iii).   If the Executive terminates
the Agreement, then the Company may elect to: (i) accelerate the Executive’s
termination date which shall not be considered a termination by the Company
without Cause; and (ii) transition Executive’s duties and responsibilities to
others during the notice period.    However, in the event that the Executive
terminates the Agreement and the Company elects to accelerate the Executive’s
termination date, then the Executive will continue to receive Base Salary
through the expiration of the notice period.

(c) TERMINATION WITHOUT CAUSE. If the Executive’s employment by the Company is
terminated by the Company other than for Cause, the Company shall pay or provide
the Executive with the following, subject to the provisions of Section ‎24
hereof:

(i) the Accrued Benefits;

(ii) subject to the Executive’s not engaging in a Material Covenant Violation as
defined hereinafter or any other breach of Section 10 hereof that is not cured
within fifteen (15) days of written notice from the Board (a “Material
Cooperation Violation”), the Executive shall be entitled to an amount equal to
one of the following (the applicable amount determined below to be referred to
herein as the “Severance Amount”):

an amount equal to one and one-half (1.5) multiplied by the sum of the
Executive’s then current annual Base Salary and Target Bonus for the year of
termination, paid in equal monthly installments for a period of eighteen  (18)
months following such termination. Payments and benefits provided in this
Section ‎7(c) shall be in lieu of any notice period as defined in Section 2,
 termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
applicable law and shall be reduced by such number of monthly installments that
corresponds to the number of months by which the notice period is extended based
art. 336c CO, provided that the aggregate severance benefits payable hereunder
shall be no less than as required by applicable law.

A “Material Covenant Violation” shall mean a breach of any of the restrictive
covenants set forth in Section 10 hereof or in any other written agreement
between the Executive and the Company and/or any of the Company’s or Parent’s
direct or indirectly controlled subsidiaries (each an “Affiliate”) that causes
material and demonstrable harm to the Company and/or any Affiliate.

(d) CHANGE IN CONTROL.

(i) This Section ‎7(d) shall apply if the Executive’s employment by the Company
is terminated (x) by the Company other than for Cause, or (y) by the Executive
for good reason as defined in art. 340c para 2 CO, in either case, during
the two (2)-year period commencing upon a Change in Control. Subject to the
Executive’s not engaging in a Material Covenant Violation or a Material
Cooperation Violation, upon a termination described in the preceding sentence,
the Executive shall receive the benefits set forth in Section ‎7(c) hereof,
except that in lieu of receiving the Severance Amount in installments as
contemplated under Section ‎7(c)(ii) 

 

5

 

 



 

hereof, the Executive shall receive a lump sum payment equal to the Severance
Amount on the date of such termination.

(ii) For purposes of this Agreement, the term “Change in Control” shall mean the
consummation off the first transaction following the Effective Date, whether in
a single transaction or in a series of related transactions, in which any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the U.S. Securities Exchange Act of 1934, as amended) (A) acquires (whether
by merger, consolidation, or transfer or issuance of equity interests or
otherwise) equity interests of the Parent (or any surviving or resulting entity)
representing more than fifty percent (50%) of the outstanding voting securities
or economic value of the Parent (or any surviving or resulting entity), or (B)
acquires assets constituting all or substantially all (more than eighty percent
(80%)) of the assets of the Parent and its subsidiaries (as determined on a
consolidated basis).

8. OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company and at any time before at the request of the Board, the Executive
shall promptly resign from any other position as an officer, director or
fiduciary of the Company, Parent and any Affiliate.

9. RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable and benefits
or additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Executive signs and delivers to the
Company a general release of claims in favor of the Company in substantially the
form of Exhibit A attached hereto not earlier than 1 month and 1 day, but not
later than 60 days after his employment has ended and does not revoke such
General Release. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Executive as a result of employment by a subsequent employer. The Company’s
obligations to pay the Executive amounts hereunder shall not be subject to
set-off, counterclaim or recoupment of amounts owed by the Executive to the
Company or any Affiliates.

10. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will learn confidential information regarding the
Company. The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any business and technical information or trade
secrets, nonpublic, proprietary or confidential information, knowledge or data
relating to the Company or any Affiliate, or received from third parties subject
to a duty on the Company’s or any Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes, in each case which shall have been obtained by the Executive during
the Executive’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any

 

6

 

 



 

representative of the Executive; or (iii) the Executive is required to disclose
by applicable law, regulation or legal process (provided that the Executive
provides the Company with prior notice of the contemplated disclosure and
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information). The Executive shall keep the
terms and conditions of this Agreement strictly confidential, and the Executive
hereby agrees not to disclose the terms and conditions hereof to any person or
entity, other than immediate family members, legal advisors or personal tax or
financial advisors, or prospective future employers solely for the purpose of
disclosing the limitations on the Executive’s conduct imposed by the provisions
of this Section 10 who, in each case, shall be instructed by the Executive to
keep such information confidential.

(b) NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Executive’s employment
hereunder and for a period of twenty-four (24) months (this period referred to
herein as the “Restricted Period”), the Executive agrees that the Executive will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in competition with any
material business of the Company or any Affiliate or in any other material
business in which the Company or any Affiliate has taken material steps and has
material plans, on or prior to the date or termination, to be engaged in on or
after such date, in any locale of any country in which the Company or any
Affiliate conducts business. Notwithstanding the foregoing, nothing herein shall
prohibit the Executive from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company or any of its affiliates, so
long as the Executive has no active participation in the business of such
corporation.

(c) NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment with the
Company and for the Restricted Period, the Executive agrees that the Executive
shall not, except in the furtherance of the Executive’s duties hereunder,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, (i) solicit, aid or induce any customer of the
Company or an Affiliate to purchase goods or services then sold by the Company
or any Affiliate from another person, firm, corporation or other entity or
assist or aid any other persons or entity in identifying or soliciting any such
customer, (ii) solicit, aid or induce any employee, representative or agent of
the Company or any Affiliate to leave such employment or retention or, in the
case of employees, to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company or
any Affiliate, or hire or retain any such employee, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, or (iii) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company or any Affiliate and any of their respective vendors, joint
ventures or licensors. An employee, representative or agent shall be deemed
covered by this Section ‎10(c) while so employed or retained and for a period of
six (6) months thereafter. Notwithstanding the foregoing, the provisions of this
Section ‎10(c) shall not be violated by general advertising or solicitation not
specifically targeted at Company or Affiliate-related individuals or entities.



 

7

 

 



 

(d) INTELLECTUAL PROPERTY RIGHTS.  The rights to inventions and designs made or
conceived by the Executive individually or jointly while performing his
employment activity and in performance of his contractual duties belong to the
Company regardless of whether they are legally protected.

(i)  The rights to inventions and designs, made or conceived by the Executive
while performing his employment activity, but not during the performance of his
contractual duties, shall be assigned by the Executive to the Company as of
their inception, regardless of whether they are legally protected. The Executive
is obliged to inform the Company in writing of any such inventions or designs.
The Company is entitled to grant the rights to these inventions and designs to
the Executive. Should the Company retain such rights the Executive will be
entitled to a special reasonable compensation.

(ii) Other rights to any work products and any know-how, which the Executive
creates or in which creation he participates while performing his employment
activity belong exclusively to the Company. To the extent that work products
(e.g., software, reports, documentations) are protected by copyrights, the
Executive hereby assigns to the Company any and all rights related to such work
products, particularly the copyright and any and all rights of use, including
the rights of production and duplication, of publishing, to use, to license or
to sell, to distribute over data or online media, to modify and develop further
as well to develop new products on the basis of the work product of the
Executive or on the basis of parts of such work product.

(e) RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or any Affiliate (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). Any retention
right is excluded.

(f) REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives
the Company assurance that the Executive has carefully read and considered all
of the terms and conditions of this Agreement, including the restraints imposed
under this Section 10. The Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and the Company and any
Affiliate’s trade secrets and confidential information and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area, and that these restraints, individually or in the
aggregate, will not prevent the Executive from obtaining other suitable
employment during the period in which the Executive is bound by the restraints.
The Executive acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its Affiliates and that
the Executive has sufficient assets and skills to provide a livelihood while
such covenants remain in force. It is also agreed that the Affiliates will have
the right to enforce all of the Executive’s obligations to such Affiliates under
this Agreement, including without limitation pursuant to this Section 10.

(g) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be

 

8

 

 



 

modified or amended by the court to render it enforceable to the maximum extent
permitted by the laws of that state.

(h) SURVIVAL OF PROVISIONS. The obligations contained in Sections 10, ‎10 and
‎11 hereof shall survive the termination or expiration of the Employment Term
and the Executive’s employment with the Company and shall be fully enforceable
thereafter.

11. COOPERATION. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business activities after employment by the
Company), the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, the Affiliates and their respective representatives in defense of all
claims that may be made against the Company or the Affiliates, and will assist
the Company and the Affiliates in the prosecution of all claims that may be made
by the Company or the Affiliates, to the extent that such claims may relate to
the period of the Executive’s employment with the Company. The Executive also
agrees to promptly inform the Board (to the extent that the Executive is legally
permitted to do so) if the Executive is asked to assist in any investigation of
the Company or the Affiliates (or their actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Company or
Affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for all reasonable out-of-pocket travel,
duplicating, telephonic, counsel and other expenses incurred by the Executive in
complying with this Section 11.

12. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 10 and ‎10 hereof or Section ‎11 hereof would be
inadequate and, in recognition of this fact, the Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company shall be entitled to obtain equitable relief in the form of specific
performance (Realerfüllung), a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.
In the event of a Material Covenant Violation or a Material Cooperation
Violation by the Executive, any severance being paid to the Executive pursuant
to this Agreement or otherwise shall immediately cease unless otherwise
prohibited by applicable law. In case of a breach by the Executive of any of the
covenants contained in Section 10 or Section 11 hereof (i) any Severance Amount
payable by the Company, if any, shall be forfeited and (ii) the Executive shall
pay to the Company a contractual penalty in an amount equal to (i) the
Executive's last annual Base Salary for each individual breach of Sections
10(a), 10(b) and 10(c)(i), (ii) one twelfth (1/12th) of the Executive’s last
annual Base salary for each individual breach of Sections 10(c)(ii), 10(c)(iii)
and 11 and CHF 10,000 for each individual breach of Sections 10(e). In addition,
the Executive shall have to compensate the Company for any damages and financial
losses directly arising out of or relating to such breach. The Executive cannot
disburden himself from the aforementioned prohibitions by the payment of the
contractual penalty and/or damages.



 

9

 

 



 

13. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 13 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company shall assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company or Parent, provided that the Company shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place, and provided that the Company agrees to perform such
obligations if such successor fails to do so in a timely manner. As used in this
Agreement, “Company” shall mean the Company and any successor to all or
substantially all of its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Company under this Agreement by
operation of law or otherwise.

14. NOTICES.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed with a national postal
carrier by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

If to the Company:

 

Trinseo Europe GmbH

c/o Trinseo LLC

Chief Legal Officer

1000 Chesterbrook Boulevard, Suite 300

Berwyn, Pennsylvania 19312

 

And

 

With a copy (which shall not constitute notice hereunder) to:

 

Trinseo Europe GmbH

Chief Human Resources Officer

Zugerstrasse 231

Horgen, CH-8810, Switzerland

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.



 

10

 

 



 

15. SECTION HEADINGS; INCONSISTENCY.  The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

16. SEVERABILITY.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof which shall be replace
by such valid and enforceable provision that best reflects the Parties original
intent.

17. SUPREMECY & COUNTERPARTS. This Agreement supersedes and replaces all prior
agreements and understandings, whether oral or written, in connection with the
subject matter hereof; including, but not limited to, the Employment Contract
having an effective date of September 14, 2015, as amended from time to time
most recently on October 2, 2019.   This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

18. INDEMNIFICATION. The Company hereby agrees to indemnify the Executive and
hold the Executive harmless to the fullest extent allowable under applicable law
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including attorney’s fees, and the
advancement of such fees subject to any legally required repayment undertaking),
losses, and damages resulting from the Executive’s performance of the
Executive’s duties and obligations with the Company. This obligation shall
survive the termination of the Executive’s employment with the Company.

19. LIABILITY INSURANCE. The Company shall cover the Executive under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the Employment Term in the same amount and to the same extent as
the Company covers its other officers and directors.

20. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall exclusively be
governed by and construed in accordance with the substantive laws of
Switzerland.

21. DISPUTE RESOLUTION. Each of the parties agrees that any dispute between the
parties shall be resolved only in the courts of Switzerland, in accordance with
art. 34 of the Swiss Code of Civil Procedure. 

22. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements

 

11

 

 



 

or understandings between the Executive and the Company with respect to the
subject matter hereof, whether written or oral. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

23. REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS. The Executive represents and
warrants to the Company that (a) the Executive has used the Executive’s best
efforts to provide the Company with (i) each agreement with a predecessor
employer which may have any bearing on the Executive’s legal right to enter into
this Agreement and to perform all of the obligations on the Executive’s part to
be performed hereunder in accordance with its terms, or (ii) a summary of the
applicable provisions of each such agreement which the Executive may not provide
to the Company due to an existing confidentiality obligation, and (b) other than
the agreements referenced in the preceding clause (a), the Executive is not a
party to any agreement or understanding, whether written or oral, and is not
subject to any restriction (including, without limitation, any non-competition
restriction from a prior employer), which, in either case, could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
duties and obligations hereunder. The Executive understands that the foregoing
representations are a material inducement to the Company entering into this
Agreement, and to the extent that either of such representations is untrue in
any material respect at any time or for any reason, this Agreement shall be
voidable by the Company such that the parties hereunder shall be relieved of all
of their respective duties and obligations hereunder; provided that any
termination of the Executive’s employment resulting from the Company exercising
its rights pursuant to this sentence shall have the same consequences,
especially financial consequences, as a termination of employment by the
Executive without good reason as defined in art. 340c para 2 CO. If any prior
employer of the Executive, or any affiliate of any such prior employer,
challenges the Executive’s right to enter into this Agreement and to perform all
of the Executive’s obligations hereunder (whether by action against the
Executive, the Company, Parent and/or an Affiliate), the Company (on behalf of
itself, Parent and all Affiliates) and the Executive each agree to use their
reasonable best efforts to defend against such challenge.

24. WITHHOLDING. The Company will deduct from the Employee's gross remuneration
as provided for in this Agreement the applicable Employee contributions,
respectively premiums to social security schemes (AHV|IV, EO, ALV), the premiums
for the pension fund (BVG), as well as applicable taxes, if any in accordance
with the respective laws, regulations and plan documents.

25. FURTHER ASSURANCES. The parties hereto shall cooperate with each other and
do, or procure the doing of, all acts and things, and execute, or procure the
execution of, all documents, as may reasonably be required to give full effect
to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



 

12

 

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

Trinseo Europe GmbH

Executive

Signature #1: /s/ A.L.M. Heezen

Signature: /s/ Timothy Stedman

Name:  A. Heezen

Name: T.M. Stedman

Title:  SVP HR

 

Date:  10 March 2020

Date:  9 March 2020

 

Signature #2: / / Isabel Hacker

Name:  Dr. I. Hacker

Title:  Director

Date:  17 March 2020

 

 



 

14

 

Employment Agreement Signature Page

 

 



 

EXHIBIT A

 

GENERAL RELEASE

 

I, CANDIDATE NAME, in consideration of and subject to the performance by Trinseo
Europe GmbH. (together with its Affiliates, the “Company”), of its obligations
under the Employment Agreement, dated as of [●] (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
respective Affiliates and all present, former and future directors, officers,
employees, successors and assigns of the Company and its Affiliates and direct
or indirect owners (collectively, the “Released Parties”) to the extent provided
below. The Released Parties are intended third-party beneficiaries of this
General Release, and this General Release may be enforced by each of them in
accordance with the terms hereof in respect of the rights granted to such
Released Parties hereunder. Terms used herein but not otherwise defined shall
have the meanings given to them in the Agreement.

1.



I understand that any payments or benefits paid or granted to me under Section
‎7 of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section ‎7 of the Agreement. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.

2.



Except as provided in paragraphs 1 above and ‎5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter‑claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (all of the foregoing collectively
referred to herein as the “Claims”).

3.



I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph ‎2 above.

4.



I agree that this General Release does not waive or release any rights or claims
that I may have which arise after the date I execute this General Release. I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action.

5.



I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding

 

A-1

 

 



 

the above, I further acknowledge that I am not waiving and am not being required
to waive any right that cannot be waived under law at the time I sign this
General Release, including the right to file an administrative charge or
participate in an administrative investigation or proceeding; provided, however,
that I disclaim and waive any right to share or participate in any monetary
award resulting from the prosecution of such charge or investigation or
proceeding. Additionally, I am not waiving any right to the Accrued Benefits or
indemnity.

6.



In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph ‎2 above as of the execution of
this General Release.

7.



I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8.



I agree that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees.

9.



I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.
The Company agrees to disclose any such information only to any tax, legal or
other counsel of the Company as required by law.

10.



Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self‑regulatory organization or any governmental entity.

11.



I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph ‎2 above and which, if known or suspected at the time of entering

 

A-2

 

 



 

into this General Release, may have materially affected this General Release and
my decision to enter into it.

12.



Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

13.



Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein and if
possible under applicable law, replaced by such valid, legal and enforceable
provision that best reflects the intent of the invalid, illegal or unenforceable
provision.

14.



This General release is subject to the substantive laws of Switzerland.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1.



I HAVE READ IT CAREFULLY;

2.



I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS;

3.



I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4.



I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY; AND

5.



I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:DATED:

 

 

 

 

 

A-3

 

 

